Citation Nr: 1518802	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-23 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease.  

2.  Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1976 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In an October 2014 correspondence, the Veteran informed the Board that he was withdrawing his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. §§ 7105(b) and (d) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2014, the Veteran sent a correspondence which indicated that he wished to withdraw all of his issues on appeal.  Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a Veteran.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw his appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issues and they shall therefore be dismissed.

ORDER

The claim for entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease is dismissed.  

The claim for entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine is dismissed.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


